Citation Nr: 1646065	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a groin rash.

4.  Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a groin rash and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's bilateral shin splints present during the claim period are unrelated to his military service.  

2.  The most probative evidence of record indicates that the Veteran's bilateral plantar fasciitis present during the claim period are unrelated to his military service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements for establishing service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran contends he has current bilateral plantar fasciitis and bilateral shin splints that began in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed and considered all of the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A September 1987 service treatment record documents the Veteran's complaint        of bilateral lower leg pain associate with running.  Hamstring and gastrocnemius tightness were noted bilaterally, and probable shin splints were assessed.  Treatment was conservative with ice, stretching, strengthening, and a profile of reduced running for ten days.  

He was seen again in April 1988 for a nine-day history of shin splints, with pain upon running, relieved by rest.  Anterior tibial tenderness was present.  Shin splints were assessed.  The treating clinician prescribed a three-week profile and non-steroidal anti-inflammatory drugs.  Obtained x-rays were normal, without evidence of stress fractures.  

In service in May 1989 the Veteran was seen at a medical clinic for complaints of pain in his ankles of six weeks' duration.  He reported that he felt the pain when going up and down stairs, more so with dorsiflexion.  He denied any history of ankle injury.  Physical examination was normal, without any identified pathology.  The treating clinician instructed the Veteran on ankle exercises to increase stability, and prescribed a return to duty.  

The Veteran was seen in service in April 1990 for complaints of two weeks of shin splints.  Tenderness to the bilateral tibias was found, and bilateral shin splints were assessed.  Icing and medication were prescribed.  He was to return to the clinic in two weeks.  However, when seen a week later it was for a swollen left knee.  

For these 1987, 1988, 1989, and 1990 treatments there is no record of follow-up     for the condition initially treated.  At his March 1990 examination prior to service separation, no shin splints or foot difficulties were noted, and the Veteran reported taking no medications.  On examination, feet and lower extremities were normal.  On the March 1990 report of medical history, the Veteran denied having foot trouble, lameness, swollen or painful joints, and bone, join, or other deformity.    The Veteran did report a history of broken bones, which the examiner noted was a fracture to the leg at age 6.

Upon a VA foot and leg examination in July 2011, the Veteran's claims file was reviewed and his service history was noted.  The Veteran reported that he had onset    of plantar fasciitis in 1985 during physical training in his duty stationing in Korea, and he went to sick call, was told to stretch, and was given a temporary profile.  The Veteran further asserted that he went to sick call multiple times and was told the same thing, namely to roll the feet on a can and to stretch.  He reported never having been seen by an orthopedist and never having been issued orthotics.  The Veteran reported seeing Dr. S.O., his primary care doctor, around 1995, and being told that his foot problem might require surgery, while being told to stretch, to take Aleve, and to limit his cardiovascular exercise.  He reported not having subsequently seen a medical professional for his feet until a year ago when he went to Scott & White Clinic in Killeen.  A primary care doctor then reportedly told him that he had developed calluses on his left foot because of the way he ran - running on the left heel to remove pressure from the fascia and lower legs.  The doctor gave him a cream and also told him to run properly with the feet sharing the work load.  

At the July 2011 examination, the Veteran also provided a history of progressive worsening of his foot condition, with some benefit from current treatment.  The Veteran's current complaints were of pain, stiffness, fatigability, weakness, and lack of endurance, which were present several times per year and usually lasted one to two weeks.  Symptoms were localized in the fascia area. 

Objectively, the July 2011 examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There were also no hammertoes, hallux rigidus, skin or vascular foot abnormalities, pes cavus, flat foot, or evidence of nonunion or malunion of tarsal or metatarsal bones.  The examiner assessed mild hallux valgus bilaterally and a bunion on the left lateral heel.  

Addressing etiology, the examiner opined that it was not at least as likely as not that the Veteran's claimed bilateral plantar fasciitis or heel spurs were caused by or a result of his excessive running and marching with improper boots and shoes in service.  The examiner explained that she noted only one episode of foot pain    when going up and down stairs in service, and no records indicated an ongoing      foot problem in service.  She also noted there were no records of treatment for the condition since 1989.   

The July 2011 examiner also assessed bilateral shin splints, without stress fracture, and noted the Veteran's report of a history of the condition with onset between 1984 and 1988.  The Veteran asserted that his shin splints had developed early in service, and that he had been given Motrin, 800 mg, and told to stretch.  He reported having the condition intermittently with remissions, manifested by persistent pain when attempting any cardiovascular exercise.  He reported no history of associated hospitalization or surgery and no history of trauma to the muscles.  The examiner noted that service treatment records reflected the presence of shin splints in 1987, 1989, and 1990.  X-rays taken during the 2011 VA examination of the tibia and fibula bilaterally revealed no fractures or dislocations, with the bones and soft tissues within normal limits.  Physical examination also revealed no abnormalities.  Foot x-rays revealed bilateral plantar calcaneal spurs.  The examiner assessed a minor abnormality bilaterally.  

The VA examiner opined that the Veteran's claimed bilateral medial tibial stress was not at least as likely as not caused by or a result of his bilateral shin splints for which he was treated in service.  The examiner explained that x-rays revealed no stress fracture and there was no documentation of any ongoing problems with his shins between 1990 and 2011.  

The Veteran's history of medical treatment is reasonably consistent with that relied on by the VA examiner, in that the Veteran reported that he last saw his primary care physician for his feet in approximately 1995, with the Veteran's care of the condition by avoidance of running, or as the Veteran has phrased it, "cardio workout."  The July 2011 VA examiner noted there was no treatment for these conditions post service until very recently.  The Veteran's statement at the July 2011 examination that his feet had grown progressively worse since service is not consistent with his treatment history.  Progressive worsening of foot conditions is also inconsistent with objective findings upon the July 2011 examination, which    do not reflect findings of disorders which have worsened over several decades, but rather reflect objective findings only of hallux valgus bilaterally and a bunion on the left lateral heel, with no findings of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing in either foot.  

Thus, the Board finds the Veteran's self-reported history of progressive disability of the bilateral feet not to be persuasive, as contradicted by current and past objective findings.  The Board accordingly affords the findings and conclusions of the VA examiner in July 2011 considerably more probative than that the Veteran's self-reported history of foot disabilities, as the medial opinions were based on objective history, examination findings, and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent and probative medical opinion to the contrary. 

In sum, a chronic foot disability was not shown in service or for years thereafter and the most probative medical opinion indicates the Veteran's current foot disabilities are unrelated to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the Veteran's bilateral foot disabilities, claimed as plantar fasciitis, is thus not warranted.  

Turning to the claim for shin splints, at the July 2011 examination, the Veteran reported pain only when he attempts to do "cardio workouts," by which the Veteran appears to mean running, since he has elsewhere reported that running precipitates his shin splints.  The VA examiner noted the Veteran's current reports of shin splints with running activity and his history of shin splints with such activity in service, but did not conclude that this was the same disorder from service, in part based on the absence of evidence of stress fractures and the absence of treatment for disability over a long interval between service and recent years.  

The July 2011 VA examiner thus relied on a history consistent with that provided by the Veteran for his bilateral shin splints, and also relied on the historical medical records, current findings, and medical knowledge to support the conclusion that the Veteran's bilateral shin splints present during the claim period did not develop in service and were not causally related to service.  For these reasons, the Board finds that the examiner's opinions regarding etiology of the bilateral shin splints to be entitled to considerable weight.  

The Board notes in this regard that the Veteran being predisposed to shin splints when running, as the Veteran reports occurs, does not necessitate that current shin splints are related to shin splints in service.  Rather, this merely suggests that the Veteran is predisposed to developing shin splints with certain activity which he has thereby learned to avoid.  A genic or otherwise predisposition does not constitute a disease process and is thus not a disability subject to service connection.  38 C.F.R. § 3.303(c) (2015).

In the absence of competent evidence linking a current shin splint disability to service, the Board finds the preponderance of the evidence is against service connection for bilateral shin splints.  

Accordingly, the Board finds the preponderance of the evidence against the Veteran's bilateral foot disabilities present during the claim period, claimed as  plant fasciitis, and against his bilateral shin splints present during the claim period, either having begun in service or otherwise being causally related to service.  Service connection for these claimed disabilities is thus not warranted. 

While the Board does not doubt that the Veteran sincerely believes that his current foot conditions and bilateral shin splints developed in service or are causally linked to service, these are distinctly medical questions of etiology of disability beyond    the ambit of lay knowledge.  The Veteran, as a layperson, has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Here, the medical evidence demonstrates that the Veteran's current foot and shin conditions are less likely than not related to service, to include the complaints therein.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

Because the preponderance of the evidence is against the bilateral foot and bilateral shin splint claims, the benefit of the doubt doctrine does not apply to either of them.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral plantar fasciitis is denied. 

Service connection for bilateral shin splints is denied.




REMAND

With respect to the claims for service connection for groin rash and a psychiatric disability, the Board finds that additional development is necessary.

Concerning the groin rash, the Veteran contends, in effect, that he has a groin rash that has persisted since service.  The Veteran was seen in service in May 1989 for an erythematous rash present in the inguinal creases which the Veteran reported   had been present for six months.  The examiner provided a differential diagnosis of neurodermatitis versus an erythematous rash, for which medication was prescribed.  There are no further service records addressing this skin condition 

At a VA examination in June 2012, conducted by a physician's assistant, the examiner noted past diagnoses in 1989 of urticaria and tinea cruris.  The Veteran provided a history of having a groin rash which he asserts was present since he   was stationed in Germany in 1989.  He explained that the condition recurs every summer in hot weather.  The examiner observed a red rash in the lateral right groin.  The examiner opined that the current rash was not at least as likely as not incurred in or caused by service because the Veteran was treated in service in 1989 with topical Phisoderm for a diagnosed neurodermal groin rash, and that there were no records of follow-up care.  However, the examiner did not note the differential diagnosis in service, or that the treating clinician in service did not prescribe Phisoderm.  Rather, the clinician discontinued the Veteran's self-treatment with   that over-the-counter medication, and instead prescribed T-stat and additional medications for treatment.  Thus, an additional examination and opinion is necessary.    

Concerning the claim for service connection for a psychiatric disorder, the Veteran contends, in effect, that he has a psychiatric disability that has been present on a recurring basis since service.  The Veteran was seen in May 1988 for complaints   of headaches, poor sleep, and increased stress associated with the Veteran's wife being overdue in her first pregnancy.  He also reported that school was stressful.  The examiner found no focal neurological problems, and assessed muscle tension headaches and situational stress, for which the examining clinician recommended that the Veteran be granted leave "to improve a temporary situational stress."  In June 1988 the Veteran was seen for complaints of inability to retain information, lack of concentration, and disturbed sleep.  He expressed a desire to get out of the air traffic controller ("ATC") program.  There are no additional service records reflecting complaints or treatments for mental difficulties.  At his March 1990 examination prior to service separation, no mental health problems were noted.

The Veteran has also had post-service treatment for mental disorders.  In April 2011 records were obtained from S.O., a private osteopathic doctor.  These records are of multiple treatments between 2000 and 2002, including for anxiety, for which anti-anxiety medication was prescribed.  No history of any disability related to service is addressed in these records.  A private psychologist, R.E.K., provided a December 2007 evaluation detailing the Veteran's difficulties.  While the Veteran was noted   to have had some problems with depression in the past, he reported that his current difficulties began in October 2007 when he had been fired from his job as a loan officer.  He reported subsequently taking another job, and was noted to have been prescribed anti-depressant medication.  He reported some improvement with medication, but with some persistent symptoms of depression including low   energy, anhedonia, and sadness.  R.E.K. diagnosed major depression, recurrent, mild; and adjustment disorder with depressed mood.  The psychologist did not address etiology of the diagnosed psychiatric disorders as related to service.  

In an April 2011 statement, a private counselor, L.C., informed that she had seen the Veteran eight times in 2010 for anxiety, depression, sexual addiction, and marriage counseling.  She related that when she had treated him he was also suffering from significant stress at his job and was having difficulty functioning.  However, she did not address the etiology of the Veteran's psychological difficulties.  

Upon VA mental disorders examination in July 2011, the Veteran's service and post-service records were reviewed and an examination was conducted.  The examiner summarized the Veteran's reported history of treatment in approximately 1996, 2003, 2006, and 2007.  The Veteran's records of treatment in December 2007 were noted to be for diagnosed major depression, mild, with adjustment disorder and depressed mood.  The Veteran's episodes were observed to be related to stressors including job stress in 2000 and being laid off from his job in 2007.  The July 2011 VA examiner diagnosed a mood disorder, not otherwise specified, while noting that the Veteran's current reported symptoms include depression, anxiety, and panic attacks.  Despite carefully reviewing the Veteran's history of mental difficulties and situational events leading up to these difficulties both in service and following service up to the present, the VA examiner indicated she could not provide an opinion whether the Veteran's current mental condition was related to service without resorting to mere speculation.  The Board finds that a new examination would aid in deciding the claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed groin rash and psychiatric disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Schedule the Veteran for a skin examination, preferably by a dermatologist, to address the claim           for service connection for a groin rash.  Any indicated medical tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination. 

Following examination of the Veteran and review of the claims file, for any current skin disorder of the groin, to include the groin rash noted on the 2012 VA examination, the examiner should provide an opinion as to whether it    is at least as likely as not as not (50 percent or greater probability) that the current disorder is a continuation of the groin rash noted in service or is otherwise related to service.  The examiner should explain the reasoning behind the opinion provided.  

3.  Schedule the Veteran for a mental disorders examination to be conducted by a different examiner than conducted    the prior VA examination to address the claim for service connection for a psychiatric disability.  Any indicated medical tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination. 

Following examination of the Veteran and review of the claims file the examiner should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not as not (50/50 probability) that the current psychiatric disability arose in service and is a continuation of mental health complaints therein, or is otherwise related to service.  The examiner should explain the reasoning for the opinion provided.  

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims for service connection.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


